Citation Nr: 1028596	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision of the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2010, the Veteran testified at a Travel 
Board hearing before the undersigned.  


FINDINGS OF FACT

1.  Tinnitus is not attributable to service.  

2.  A psychiatric disability is not attributable to service.  

3.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  A psychiatric disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  RO letters dated in June 2007 and August 2007 
informed the Veteran of all three elements required by 38 C.F.R. 
§ 3.159(b), as stated above.  The letters also notified the 
Veteran that that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded, in compliance with Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records.  The Veteran was 
afforded a VA psychiatric examination in June 2007.  The Board 
acknowledges that VA has neither afforded the Veteran an 
examination for tinnitus, nor solicited a medical opinion 
regarding either of the service connection claims; however, no VA 
examination is necessary to satisfy the duty to assist in this 
case.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a decision 
on a claim.  Specifically, a VA examination is required where the 
record contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated with 
military service, but does not contain sufficient evidence for 
the Secretary to make a decision.  Id.  As discussed below, there 
is no competent evidence that the Veteran's psychiatric disorder 
and tinnitus are associated with his military service.  The 
service treatment records are negative for complaints or findings 
of a psychiatric disorder or tinnitus, the Veteran's statements 
regarding continuity of symptomatology are not credible, the 
claimed disabilities were first identified years after service, 
and there is no medical evidence relating either disability to 
service.  In such circumstances, there is no duty to obtain a 
medical examination or opinion.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).  The statutory duty of VA to assist Veterans 
in developing claims does not include a duty to provide a Veteran 
with a medical examination or medical opinion absent a showing of 
a current disability that may be causally related to military 
service.  38 U.S.C.A. § 5103A(a, d); Wells v. Principi, 326 F.3d. 
1381 (Fed. Cir. 2003).

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

Finally, with regard to a TDIU, as noted below, the Veteran does 
not have any service-connected disabilities.  The provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on interpretation of 
the law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court 
has also held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of the 
case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  
Such is the case with this issue.  


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of a veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  However, in this case, although 
psychiatric disability has been diagnosed, the Veteran does not 
have a psychosis.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records reveals no complaints, 
findings, treatment, or diagnosis of tinnitus or a psychiatric 
disorder.  On the October 1971 separation examination, the ears 
and the psychiatric evaluations were normal.  

In April 1986, over a decade later, the Veteran filed a claim for 
VA nonservice-connected pension benefits.  At that time, he 
reported that he suffered from anxiety and depression which began 
in 1980, many years after he was discharged from service.  There 
was no mention of tinnitus.

In conjunction with his claim, a private psychiatric evaluation 
from Irena H. Hornick, M.D., dated in May 1986, was received.  
She diagnosed the Veteran as having an adjustment disorder with 
anxiety and mild depressive features and a mixed personality 
disorder.  It was noted that he had the same symptoms two years 
ago.  The physician indicated that the Veteran had been treated 
for two years, he originally presented with unbearable low back 
pain, depression, and somatic complaints.  

In June 1986, the Veteran underwent a private psychiatric 
evaluation by William H. Lundy, M.D., which yielded diagnoses of 
agoraphobia with panic attacks and possible passive aggressive 
disorder.  The Veteran complained of a fogginess of his mental 
state and a sense of craziness.  He claimed that all of his 
symptoms emanated from an injury he had six years ago when he had 
an accident.  

In a July 1986 letter, Vedat F. Akay, M.D., indicated that the 
Veteran had been treated since February 1985 for psychiatric 
symptoms.  The physician enclosed the original treatment record 
which noted that the Veteran had been suffering from anxiety.  He 
had apparently injured his back in 1980 and thereafter began 
having panic attacks and headaches.  See April 12, 1985 report.

In August 1986, the Veteran was afforded a VA examination.  At 
that time, it was noted that about 6 years ago, in 1980, he hurt 
his back with resultant severe back pain.  He was not able to get 
out of bed for months even though the physicians could not find 
any problems with his back.  As a result, he began having 
tremendous anxiety, phobic attacks, an inability to see people, 
depression, and loss of weight, without any organic etiology.  
For the past few years, he had been constantly nervous, had head 
pain, had phobias, and experienced suicidal ideation.  Mental 
status examination was performed.  On physical examination, his 
ears were normal.  The diagnoses were panic disorder with social 
phobia and generalized anxiety disorder as well as dependent 
personality disorder.   

In October 1986, Dr. Lundy indicated that the Veteran had 
continued to receive psychiatric treatment and the physician had 
requested further treatment to clarify the diagnosis.  In March 
1987, the Veteran was seen at Woonsocket Hospital by Dr. Lundy.  
The diagnoses were depression, atypical type, agoraphobia with 
panic attacks, and passive dependent personality disorder with 
possible borderline personality disorder.  The Veteran mentioned 
that he had three years of active duty, but gave no indication 
that he had psychiatric problems during or as a result of 
service.  

In a May 1989 letter, John R. Ruggiano, M.D., indicated that the 
Veteran was being treated for an affective disorder.  In July 
1989, Dr. Lundy discussed current psychiatric medication.  

In August 1989, the Veteran was afforded a VA examination.  
Mental status examination resulted in diagnoses of depressive 
disorder, not otherwise specified, and mixed personality 
disorder.  His level of impairment was addressed.  Examination of 
the ears was normal at that time.

Private outpatient treatment records from Dr. Ruggiano dated from 
1988 to 1992 make no mention of tinnitus.  In a July 1988 record, 
the Veteran reported the onset in 1980 of a back injury, then 
panic and phobia.  

In August 1992, the Veteran was afforded a VA examination.  The 
Veteran's history of military service was noted, but it was 
indicated that he had not suffered any trauma at that time.  The 
Veteran indicated that he had a successful period dating after 
service until 1980, but in 1980, he hurt his back and was 
bedridden for two years.  He reported that this was the onset of 
his depressive symptoms.  Mental status examination revealed that 
current diagnoses were major depression and panic disorder, in 
remission.  

In September 1995, the Veteran was afforded a VA examination.  He 
described the 1980 back injury and the fear it caused him.  
Thereafter, he was told that all of the back pain was "in his 
head" and he began seeing psychiatrist.  He stated that his 
anxiety and depression became severe.  Current mental status 
examination yielded diagnoses of major depression, generalized 
anxiety disorder, and borderline personality disorder.  

Subsequent VA records dated over the next 12 years also reflected 
diagnoses of a panic disorder, dysthymia, and major depressive 
disorder.  There were no complaints or findings of tinnitus.

In June 2007, the Veteran was afforded another VA examination.  
The VA examiner noted that the Veteran had a long history of 
psychiatric illness, dating back to the late 1970's to early 
1980's.  The Veteran discussed his military service, but did not 
mention any particular medical problems which he had therein.  He 
reported that the onset of his psychiatric symptoms was in 1979 
and that his symptoms got worse in 1980.  When asked about his 
accident in 1980, he denied ever having an accident.  When 
questioned further about the incident when he was cutting wood 
and a tree fell on him, he stated that this had nothing to do 
with his depression and that his depression came out of nowhere.  
Mental status examination revealed that the Veteran had a panic 
disorder without agoraphobia; an anxiety disorder, not otherwise 
specified; dysthymia; and a history of a major depressive 
disorder.  

In an August 2007 statement, the Veteran claimed that he believed 
that his psychiatric condition was related to his fear of being 
sent to Vietnam while he was stationed in Germany.  

In May 2010, the Veteran testified at a Travel Board hearing.  He 
indicated that his tinnitus began during service when he was 
exposed to loud engine and truck noises when he was a mechanic.  
He related that he was first treated for psychiatric problems in 
1979.  He generally indicated that he had depression prior to 
that time, but was not specific.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994). In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), 
the Federal Circuit stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a contemporaneous 
medical diagnosis; or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  See 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, tinnitus, 
and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  A claimant generally is not 
competent to diagnose his mental condition, but he can  identify 
and explain the symptoms that he observes and experiences.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

The Veteran is competent to report that he has had tinnitus since 
service.  Tinnitus is the type of physical abnormality that can 
be observed.  However, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
absence of contemporary medical evidence against lay statements.  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.  

The Board finds that the Veteran's statements about suffering 
from tinnitus during and since service not to be credible in 
light of the conflicting contemporaneous medical evidence.  The 
1971 separation examination of the ears yielded normal findings.  
VA examinations in August 1986 and August 1989 showed normal 
ears.  The Veteran's treatment records spanning the years since 
his separation from service are extensive and cover more than 20 
years.  However, they are negative for any complaints or findings 
of tinnitus.  The Veteran made no mention of tinnitus until his 
current claim submitted in May 2007.  Again, the record is 
replete with medical evaluations, but the Veteran never once 
mentioned having tinnitus to include on his prior claim for VA 
pension benefits.  

The Board may consider whether the silence of the Veteran in 
reporting tinnitus complaints when he reported other medical 
complaints constitutes negative evidence.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  In this case, it 
does constitute negative evidence.  There is not just a lack of 
evidence; rather, as noted there is evidence showing normal 
findings on the separation examination and on VA examinations in 
1986 and 1989.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 
2914797 (C.A. Fed. Oct. 5, 2007).

Thus, in applying these considerations to the current case, the 
absence of tinnitus symptoms on separation and in the decades 
following service interrupts continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson (It was proper to consider the 
Veteran's entire medical history, including a lengthy period of 
absence of complaints.).  The absence of symptoms constitutes 
negative evidence and opposes the claim.  Forshey (Negative 
evidence is to be considered.); see also Dulin (The majority in 
Forshey interpreted negative evidence to mean that "which tends 
to disprove the existence of an alleged fact.  The absence of 
evidence in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact).  In this case, the clinical records do not show continuity 
of symptoms.  Although lay evidence may establish continuity of 
symptoms, the lay evidence in this case is not credible as it is 
in direct conflict with the separation examination which 
constitutes a medical assessment and the many, many years of 
medical treatment without any mention by the Veteran or clinical 
finding or diagnosis of tinnitus.  

Further, there is no other competent and probative evidence 
otherwise linking the Veteran's reported tinnitus to service.  
Accordingly, service connection for tinnitus is denied.  

Likewise, the record clearly shows that the Veteran's psychiatric 
symptoms began in approximately 1980 after he hurt his back, and 
not during service.  The Veteran recently testified that his 
symptoms began prior to 1979, but did not specifically state that 
they began during service.  Regardless, the extensive medical 
records dated in the 1980s and 1990s repeatedly documented that 
the Veteran's anxiety and depression began after the back injury 
in 1980.  His statement to the VA examiner in 2007 that his back 
injury in 1980 had nothing to do with his psychiatric symptoms is 
found not to be credible, as it is in direct contradiction with 
the contemporaneous statements he made during treatment many 
years earlier.  The Veteran's statements made in the 1980s and 
1990s are credible as he made them in conjunction with his desire 
to receive medical attention to address that matter.  There is 
simply no reference of any etiological relationship whatsoever in 
the voluminous psychiatric records to service.  The records, in 
their totality, attribute and date the onset of psychiatric 
problems to the back injury in 1980 and the resultant problems 
related to that incident which followed thereafter.  

The Veteran stated in 2007 that he believed that his psychiatric 
disorder was related to his fear of being sent to Vietnam while 
he was stationed in Germany.  While competent to describe his 
symptoms, the Veteran is not competent to determine the etiology 
of his current psychiatric disorder.  Again, the treatment 
records shows that he reported the onset of his symptoms to his 
back injury in 1980.  There is no credible lay evidence or 
competent medical evidence relating his current psychiatric 
disorder to his active service.  Accordingly, service connection 
for a psychiatric disability is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The preponderance is against the Veteran's service 
connection claims, and they must be denied.




TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

In this case, the Veteran is not service-connected for any 
disabilities.  Therefore, his claim for a TDIU is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for tinnitus is denied.  

Service connection for a psychiatric disability is denied.  

Entitlement to a TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


